       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 1 of 19



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

ABS-CBN CORPORATION, ABS-CBN   §
FILM PRODUCTIONS, INC. d/b/a STAR
                               §
CINEMA, and ABS-CBN            §
INTERNATIONAL,                 §
                               §
       Plaintiffs,             §
                               §
V.                             §                     CASE NO. ___________________
                               §
ANTHONY BROWN a/k/a TONY BROWN §
a/k/a ANN ONG d/b/a 1700 CUTS  §
TECHNOLOGY a/k/a LIFE FOR      §
GREATNESS,                     §
                               §
      Defendant.               §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Plaintiffs ABS-CBN Corporation, ABS-CBN Film Productions, Inc. d/b/a Star Cinema,

and ABS-CBN International (collectively, “ABS-CBN” or “Plaintiffs”), hereby sue defendant

Anthony Brown a/k/a Tony Brown a/k/a Ann Ong d/b/a 1700 Cuts Technology a/k/a Life for

Greatness, an individual (“Defendant”), and respectfully allege as follows:

                                     I. INTRODUCTION

        1.     This is an action for the unauthorized use and publication of communications

services in violation of 47 U.S.C. § 605(a) among others, and for federal trademark

counterfeiting and infringement.in violation of 15 U.S.C. § 1114. In short, Defendant is engaged

in a scheme to, among other things, promote and sell modified and/or illegal devices and

equipment, under counterfeits and infringements of ABS-CBN’s trademarks, for the unlawful

purpose of capturing ABS-CBN’s communications of television programming and


                                                1
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 2 of 19



rebroadcasting such programming, without ABS-CBN’s authorization, to customers who

purchase these devices and equipment to unlawfully access ABS-CBN’s programming from

Defendant (the “Pirate Equipment” and/or “Pirate Services”).

        2.     As indicated above, this lawsuit involves the unlawful importation, modification,

advertisement, promotion, offering for sale, sale, distribution, possession, trafficking, and/or use

of Pirate Equipment designed to access ABS-CBN’s protected communications and circumvent

ABS-CBN’s technological access control measures, ultimately allowing for the free viewing of

ABS-CBN’s copyrighted content. Federal and state law prohibits the devices, equipment, and

technology in question.     This lawsuit also involves federal trademark counterfeiting and

infringement. Accordingly, ABS-CBN brings this lawsuit seeking damages and injunctive relief

against Defendant for (1) the sale, distribution, trafficking, assembly, modification, and

possession of illegal devices, equipment, and technology; (2) unauthorized access to ABS-

CBN’s communication signals; and (3) trademark counterfeiting and infringement.

                              II. JURISDICTION AND VENUE

        3.     This action seeks damages and injunctive relief for unauthorized reception of

communications services, the sale of such devices, and federal trademark counterfeiting and

infringement under 47 U.S.C. § 605(a) and (e)(4), 15 U.S.C. §§ 1114 and 1116, and The All

Writs Act, 28 U.S.C. § 1651(a) (collectively the “Federal Claims”), and Section 134.002 of the

Texas Civil Practice & Remedies Code, which incorporates Section 31.12 of the Texas Penal

Code (the “State Claim”).

        4.     Accordingly, this Court has subject matter jurisdiction over the Federal Claims

under 28 U.S.C. §§ 1331, 47 U.S.C. § 605(e)(3)(A), and 15 U.S.C. § 1121. This Court has

supplemental jurisdiction over the State Law Claim under 28 U.S.C. § 1367 because the claim is


                                                 2
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 3 of 19



so related to the other claims in this action, over which this Court has original jurisdiction, that it

forms part of the same case or controversy under Article III of the United States Constitution.

        5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

portion of the alleged unlawful conduct occurred within the Southern District of Texas

(“District”), and Defendant, upon information and belief, resides and conducts business within

this District.

        6.         Personal jurisdiction exists over Defendant because Defendant, upon

information and belief, resides and conducts business in this District, and further avails himself

of the privileges and protections of the laws of the State of Texas, such that this Court’s assertion

of jurisdiction over Defendant does not offend traditional notions of fair play and due process.

                                        III. THE PARTIES

        7.       Plaintiff ABS-CBN Corporation is a public corporation organized under the laws

of the Republic of the Philippines (the “Philippines”) with its principal place of business in

Quezon City, Philippines. Plaintiff ABS-CBN Film Productions, Inc. is a wholly-owned

subsidiary of ABS-CBN Corporation, and is a corporation organized under the laws of the

Philippines with its principal place of business in Quezon City, Philippines.

        8.       Plaintiff ABS-CBN International is a corporation organized under the laws of the

State of California, and is a wholly-owned subsidiary of ABS-CBN Corporation with its

principal place of business located at 150 Shoreline Drive, Redwood City, California 94065.

        9.       Defendant Anthony Brown [a/k/a Tony Brown a/k/a Ann Ong d/b/a 1700 Cuts

Technology a/k/a Life for Greatness] is an individual, who, upon information and belief, resides

at 16301 Wimberly Lane, Rosharon, Texas 77583, and conducts business within this District.




                                                  3
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 4 of 19



        10.    Upon information and belief, Defendant has actively participated in the wrongful

conduct described herein within this District.

                         IV. COMMON FACTUAL ALLEGATIONS

A. Plaintiffs’ Services and Trademarks

        11.    Plaintiff ABS-CBN International is, and at all times relevant hereto has been, the

registered owner of the following trademarks, which are valid and registered on the Principal

Register of the United States Patent and Trademark Office (the “ABS-CBN Registered Marks”):

                    Registration      Registration
       Trademark     Number              Date                     Class/Services
                                                       IC 036 – telephone calling card
                                                       services

                                                       IC 038 – Television broadcasting
       ABS-CBN        2,334,131      March 28, 2000    services via satellite and cable
                                                       IC 038 – Television broadcasting
                                                       services via satellite and cable

                                                       IC 041 – Production and
                                                       programming of television shows,
                                                       entertainment and a variety of
                                                       programming distributed over
                                                       television, satellite and via a global
         TFC          3,733,072        Jan. 5, 2010    computer network


The ABS-CBN Registered Marks are used in conjunction with the high-quality services in the

categories identified above. True and correct copies of the Certificates of Registration for the

ABS-CBN Registered Marks are attached hereto as Exhibit 1.

        12.    The ABS-CBN Registered Marks have been used in interstate commerce for

many years to identify and distinguish ABS-CBN’s high-quality services, including, but not

limited to, entertainment distribution services, for an extended period of time and serve as

symbols of ABS-CBN’s quality, reputation, and goodwill.


                                                 4
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 5 of 19



        13.    The ABS-CBN Registered Marks have never been assigned or licensed to the

Defendant in this matter.

        14.    The ABS-CBN Registered Marks have never been abandoned.

        15.    ABS-CBN International is also, and at all times relevant hereto has been, the

owner of all rights in and to the following common law trademark (the “ABS-CBN Common

Law Trademark”):


                                           Trademark




The ABS-CBN Common Law Trademark is used in conjunction with high-quality products and

services, including broadcasting distribution services.

        16.    The ABS-CBN Common Law Trademark has been used in interstate commerce

for many years to identify and distinguish ABS-CBN’s high-quality entertainment distribution

services and serves as a symbol of ABS-CBN’s quality, reputation, and goodwill.

        17.    The ABS-CBN Common Law Trademark has never been assigned or licensed to

the Defendant in this matter.

        18.    The ABS-CBN Common Law Trademark has never been abandoned.

        19.    Together, the ABS-CBN Registered Mark and the ABS-CBN Common Law

trademark are referred to herein as the “ABS-CBN Marks.” ABS-CBN Corporation, ABS-CBN

Film Productions, Inc., and ABS-CBN International all share exclusive rights in and to the ABS-

CBN Marks. Moreover, ABS-CBN Corporation, ABS-CBN Film Productions, Inc., and ABS-

CBN International are all licensed to use and enforce the ABS-CBN Marks.


                                                 5
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 6 of 19



        20.   ABS-CBN is the largest media and entertainment company in the Philippines.

With its twelve large production studios, ABS-CBN produces over 2,430 hours of original

content every year for its numerous television stations, including daily drama teleseries, drama

anthologies, movies, musical and variety shows, game shows, reality shows, news programs,

current affairs programs, documentaries, music video 24/7 (Myx), AM talk radio with DJ live

on-screen (DZMM), FM radio shows with DJ live on-screen (MOR), and public affairs

programs. Every day, ABS-CBN’s programming is broadcast worldwide through its agreements

with dozens of cable companies’ premium channels, telecom provider partnerships, Internet

subscription services, and through its own 24-hour cable and satellite service, which offers pay-

per-view programming. Defendant, through the sale of the Pirate Equipment, is directly and

unfairly competing with ABS-CBN’s economic interests in the State of Texas and causing ABS-

CBN harm within this jurisdiction.

        21.   ABS-CBN relays direct signals from within the Philippines up to satellites in orbit

above Earth. These signals are then broadcast back down to Earth. Thereafter, ABS-CBN’s

programming is received by authorized subscribers through the use of a private satellite dish

connected to an indoor satellite box, which is then connected by a cable to a television monitor.

This setup allows authorized subscribers to receive their ABS-CBN programming.

        22.   To prevent the unauthorized reception and use of ABS-CBN’s broadcasts by

individuals who have not paid for ABS-CBN’s services, ABS-CBN employs encryption

technology to digitally scramble the signal, making it unusable until it is descrambled. The

satellite box is the component that makes descrambling possible. Every satellite box has a

conditional access subsystem built directly into it, which allows for the descrambling of ABS-

CBN’s content. Each paying customer receives a unique entitlement management message from



                                               6
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 7 of 19



the satellite feed, which allows the conditional access subsystem to descramble the signal. This

equipment and technology is referred to herein as the “encryption technology,” and constitutes

ABS-CBN’s technological access control measures for their copyrighted content and

communications.

B. Defendant’s Illegal Acts

        23.   Upon information and belief, Defendant has been engaged in a scheme to, without

authorization, sell Pirate Equipment that retransmits ABS-CBN’s programming to his customers

as Pirate Services. Additionally, Defendant has used counterfeits and infringements of the ABS-

CBN Marks in the promotion, advertisement and sale of such devices, components, equipment,

technology, and Pirate Services.     Collectively, the devices, components, technology and

equipment are referred to herein as the “Pirate Equipment.”

        24.   Upon information and belief, in order to gain access to ABS-CBN’s protected

communications and copyrighted content, Defendant’s Pirate Equipment is designed to illegally

access ABS-CBN’s live communications. This system allows for the circumvention of ABS-

CBN’s encryption technology and the reception, disclosure, and publication of ABS-CBN’s

protected communications and copyrighted content.

        25.   Upon information and belief, and at all times relevant hereto, the Defendant in

this action has had full knowledge of the unauthorized nature of the Pirate Equipment and Pirate

Services, and full knowledge of ABS-CBN’s ownership of the ABS-CBN Marks, including its

exclusive rights to use and license such intellectual property and the goodwill associated

therewith.

        26.   ABS-CBN’s investigators have purchased such Pirate Equipment and Pirate

Services from Defendant, which were shipped by Defendant from within this District.



                                               7
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 8 of 19



        27.      Upon information and belief, Defendant has used several Facebook.com social

media pages to advertise and promote the availability of the Pirate Equipment for sale by

Defendant. Specifically, Defendant used his own personal Facebook.com account, under the

name “Tony Brown,” a secondary Facebook.com account under the name “Ann Ong,” and a

business Facebook.com account identified as “Lifeforgreatness.”

        28.      Upon information and belief, Defendant has used counterfeits and infringements

of the ABS-CBN Marks in connection with his Pirate Equipment and Pirate Services to promote,

advertise, offer for sale, and sell the Pirate Equipment via the Internet.

        29.      Upon information and belief, Defendant is using ABS-CBN’s famous name and

trademarks to advertise, promote, distribute, and offer for sale the Pirate Equipment and Pirate

Services at issue, thus increasing the value of his illegal distribution operation and decreasing the

size and value of ABS-CBN’s legitimate marketplace at ABS-CBN’s expense.

        30.      In so advertising these Pirate Equipment and Pirate Services, Defendant

improperly and unlawfully uses the ABS-CBN Marks without ABS-CBN’s permission. Indeed,

Defendant herein misappropriated ABS-CBN’s advertising ideas and methods of doing business

with regard to the advertisement and sale of ABS-CBN’s genuine devices, equipment, and

communications services. Upon information and belief, the misappropriation of ABS-CBN’s

advertising ideas in the form of the ABS-CBN Marks is the proximate cause of harm to ABS-

CBN.

        31.      Defendant’s use of the ABS-CBN Marks is without ABS-CBN’s consent or

authorization.

        32.      Upon information and belief, Defendant is actively using, promoting, advertising,

distributing, selling, and/or offering for sale substantial quantities of his Pirate Equipment and



                                                  8
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 9 of 19



Pirate Services with full knowledge and intent that such Pirate Equipment and Pirate Services

will be mistaken for devices, equipment, and services genuinely sponsored by and/or sold by

ABS-CBN, and despite Defendant’s knowledge that he is without authority to use the ABS-CBN

Marks. The net effect of Defendant’s actions will cause consumer confusion at the time of initial

interest, sale, and in the post-sale setting, as consumers will believe Defendant’s Pirate

Equipment and Pirate Services are genuinely associated with, originating from, or approved by

ABS-CBN.

        33.    Defendant is engaging in the above-described illegal counterfeiting and infringing

activities knowingly and intentionally or with reckless disregard or willful blindness to ABS-

CBN’s rights for the purpose of trading on ABS-CBN’s goodwill and reputation. If Defendant’s

intentional counterfeiting and infringing activities are not preliminarily and permanently

enjoined by this Court, ABS-CBN and the consuming public will continue to be harmed.

        34.    Defendant’s above-identified infringing and illegal activities are likely to cause

confusion, deception, and mistake in the minds of consumers and the public before, during, and

after their purchase of the Defendant’s Pirate Equipment and Pirate Services. Moreover,

Defendant’s wrongful conduct is likely to create a false impression and deceive customers and

the public into believing there is a connection or association between ABS-CBN and

Defendant’s Pirate Equipment and Pirate Services, when in fact, there is not.

        35.    Upon information and belief, Defendant is conducting and targeting his

counterfeiting and infringing activities towards consumers and causing harm, within this District

and elsewhere throughout the United States. As a result, Defendant is defrauding ABS-CBN and

the consuming public for Defendant’s benefit.




                                                9
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 10 of 19



        36.   Upon information and belief, Defendant has engaged in this activity for profit and

for the purposes of his own private financial gain and commercial advantage. Defendant has

sold his Pirate Equipment and Pirate Services to consumers from within this District with

specific intent and knowledge that such Pirate Equipment would be used to circumvent ABS-

CBN’s encryption technology, and therefore allow the reception, publication, and divulgence of

ABS-CBN’s communications by persons not paying for those Pirate Services and persons not

authorized to receive those services, thus causing irreparable harm and damages to ABS-CBN.

        37.   Upon information and belief, Defendant distributed his Pirate Equipment and

Pirate Services to persons from within this District knowing or having reason to know that such

devices and equipment were designed to be used for the unauthorized reception of ABS-CBN’s

communications services via circumvention of ABS-CBN’s encryption technology.

        38.   Upon information and belief, by using the Pirate Equipment sold by Defendant,

an individual may circumvent ABS-CBN’s encryption technology to view ABS-CBN’s live

programming, without paying the fee for such Pirate Services. If Defendant’s above-described

illegal activities are not preliminary and permanently enjoined by this Court, ABS-CBN will

continue to be harmed.

        39.   Defendant is engaging in the above-described illegal activities knowingly and

intentionally or with reckless disregard or willful blindness to ABS-CBN’s rights for the purpose

of trading on ABS-CBN’s goodwill, reputation, and quality content. If Defendant’s intentional

illegal activities are not preliminarily and permanently enjoined by this Court, ABS-CBN and the

consuming public will continue to be harmed.

        40.   Defendant’s above-identified infringing and illegal activities are likely to cause

confusion, deception, and mistake in the minds of consumers and the public before, during, and



                                               10
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 11 of 19



after their purchase of the Defendant’s Pirate Equipment and Pirate Services.           Moreover,

Defendant’s wrongful conduct is likely to create a false impression and deceive consumers and

the public into believing there is a connection or association between ABS-CBN and

Defendant’s Pirate Equipment and Pirate Services, which there is not.

        41.        ABS-CBN has no adequate remedy at law.

        42.        ABS-CBN is suffering irreparable injury and has suffered substantial damages as

a result of Defendant’s unauthorized and illegal activities. If Defendant’s illegal activities are

not preliminarily and permanently enjoined by this Court, ABS-CBN will continue to be harmed.

        43.        The injury and damages sustained by ABS-CBN have been directly and

proximately caused by Defendant’s wrongful and illegal behavior as described herein and the

very existence of Defendant’s illegal marketplace enterprise.

                                      V. CAUSES OF ACTION

                                   1. Violations of 47 U.S.C. § 605(a)

        44.        ABS-CBN hereby repeats and re-alleges the allegations of Paragraphs 1 through

43 as if fully set forth herein.

        45.        47 U.S.C. § 605(a) prevents the unauthorized publication or divulgence of the

existence, contents, substance, purport, effect, or meaning thereof, of any transmissions or

receptions, or assisting in such unauthorized publication or divulgence of transmissions or

receptions, of various communications by radio or wire, such as the ABS-CBN communications

at issue herein.

        46.        Upon information and belief, Defendant publishes and/or divulges the contents of

a protected communication to persons not permitted to receive such communications.

Additionally, upon information and belief, Defendant has engaged in the modification, import,



                                                   11
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 12 of 19



sale, and/or distribution of the Pirate Equipment, which is primarily intended to publish and

divulge ABS-CBN’s protected communications as Pirate Services to persons not intended to

receive such communications. Defendant has engaged in these activities for his own commercial

advantage and/or private financial gain, and with full knowledge of the primary nature of such

Pirate Equipment and Pirate Services, as described above.

        47.    ABS-CBN’s communications are protected from unauthorized theft and

interception under 47 U.S.C. § 605(a).

        48.    ABS-CBN’s programming signal is a private communication signal, which is not

intended for the use of the general public.

        49.    Defendant’s modification, importation, sale, and/or distribution of the Pirate

Equipment – which is primarily intended to publish and divulge ABS-CBN’s protected

communications as Pirate Services to persons who are not intended to receive such

communications via circumvention of ABS-CBN’s encryption technology – are violations of 47

U.S.C. § 605(a).

        50.    Defendant’s violations of 47 U.S.C. §§ 605(a) were performed without the

permission, authorization, or consent of ABS-CBN, and were willful and for the purposes of his

own commercial advantage and/or private financial gain.        Defendant’s actions are unjustly

enriching Defendant at ABS-CBN’s expense.

        51.    ABS-CBN is a “person aggrieved” by the Defendant’s violations of 47 U.S.C. §

605, and is authorized to prosecute this Action under 47 U.S.C. § 605(e)(3)(A).

        52.    Defendant’s violations of 47 U.S.C. § 605(a) have injured ABS-CBN’s ability to

maximize the revenues it seeks to derive from its communications services, as ABS-CBN has

been deprived the benefit of subscribers to its communications services.



                                               12
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 13 of 19



        53.     ABS-CBN has sustained irreparable harm, injury, and monetary damages caused

by Defendant’s unlawful conduct, and absent an entry of an injunction by this Court, ABS-CBN

will continue to suffer irreparable injury to its goodwill and business reputation, as well as

monetary damages.

        54      ABS-CBN is entitled to costs, reasonable attorneys’ fees, actual damages

suffered, profits obtained by Defendant attributed to his illegal conduct, and/or statutory damages

for each violation of 47 U.S.C. § 605(a).

              2. Violations of Texas Civil Practice and Remedies Code § 134.002
                                  (Texas Penal Code § 31.12)

        55.     ABS-CBN hereby repeats and re-alleges the allegations of Paragraphs 1 through

43 as if set fully herein.

        56.     Section 134.002 of the Texas Civil Practice and Remedies Code provides for a

civil cause of action against one who violates Section 31.12 of the Texas Penal Code, which

prevents the theft of communications services, and which is committed when an individual

knowingly and without the authorization of the information services provider tampers with,

modifies, or maintains a modification to an access device or uses that access device or any

unauthorized access device to obtain services from a multichannel video or information services

provider.

        57.     Upon information and belief, Defendant has engaged in the sale, and/or

distribution of Pirate Equipment intended by Defendant to be used for the unauthorized reception

of ABS-CBN’s communications services as Pirate Services.

        58.     Upon information and belief, Defendant has offered to sell, sold, and advertised

the sale of the Pirate Equipment knowing or having reason to know that the devices and




                                                13
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 14 of 19



equipment were designed to be primarily used for the unauthorized reception of ABS-CBN’s

communications services as Pirate Services.

        59.    Upon information and belief, Defendant has engaged in the sale, distribution,

and/or advertisement of Pirate Equipment and Pirate Services willfully and for the purposes of

his own commercial advantage and/or personal financial gain. Defendant’s actions are unjustly

enriching Defendant at ABS-CBN’s expense.

        60.    Upon information and belief, the Pirate Equipment modified, and/or distributed

by the Defendant is specifically designed to receive ABS-CBN’s communications services

without authorization, thereby permitting reception of ABS-CBN’s copyrighted content without

payment for services that would legitimately allow the user to access the copyrighted content.

        61.    ABS-CBN has not authorized or consented to the manufacturing, assembling,

modifying, importing, exporting, marketing, selling, delivering, furnishing, shipping, renting,

repairing, distributing, leasing, or use by Defendant of the aforementioned devices and

equipment, nor has ABS-CBN authorized or consented to the interception or reception of its

communications services without its authorization as Pirate Services.

        62.    Defendant’s sale, distribution, and/or advertisement of Pirate Equipment and

Pirate Services for the theft and unauthorized reception of ABS-CBN’s communications services

are violations of Section 31.12 of the Texas Penal Code. ABS-CBN is thus authorized to

prosecute this action against the Defendant for his violations of Section 31.12 of the Texas Penal

Code under Section 134.002 of the Texas Civil Practice and Remedies Code.

        63.    Defendant’s violations of Section 31.12 of the Texas Penal Code have injured

ABS-CBN’s ability to maximize the revenues it seeks to derive from its communications




                                               14
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 15 of 19



services, as ABS-CBN has been deprived the benefit of subscribers to its communications

services.

        64.     ABS-CBN has sustained irreparable harm, injury, and monetary damages caused

by Defendant’s conduct, and absent an entry of an injunction by this Court, ABS-CBN will

continue to suffer irreparable injury to its goodwill and business reputation, as well as monetary

damages.

        65.     ABS-CBN is entitled to actual damages suffered, and in addition to actual

damages, damages awarded by the trier of fact in a sum not to exceed $1,000.00 under Section

134.005 of the Texas Civil Practice and Remedies Code.

                        3. Trademark Counterfeiting and Infringement

        66.     ABS-CBN repeats and re-alleges every allegation contained in paragraphs 1

through 43 as if fully set forth herein.

        67.     15 U.S.C. § 1114 prevents the use in commerce of any reproduction, counterfeit,

copy, or colorable imitation of a registered mark in connection with the sale, offering for sale,

distribution, and/or advertising of any goods or services on or in connection with which such use

is likely to cause confusion, mistake, or to deceive.

        68.     Upon information and belief, Defendant has used counterfeits, copies, and/or

colorable imitations of the ABS-CBN Marks in connection with his advertisement, promotion,

offers to sell, and sale of the Pirate Equipment and Pirate Services at issue herein.

        69.     Specifically, upon information and belief, Defendant is using the ABS-CBN

Marks in connection with his social media accounts via Facebook.com to promote, advertise,

offer for sale, and sell Pirate Equipment that circumvents ABS-CBN’s security measures in order

to provide access to ABS-CBN’s copyrighted content without payment for services that would



                                                 15
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 16 of 19



allow legitimate access to such copyrighted content. Examples of Defendant’s use of the ABS-

CBN Marks are attached hereto as Exhibit 2.

        70.    Defendant’s counterfeiting and infringing use of the ABS-CBN Marks is likely to

cause and actually is causing confusion, mistake, and deception among members of the general

public as to the origin and quality of the Pirate Equipment and Pirate Services.

        71.    Defendant’s unlawful actions have caused and are continuing to cause irreparable

harm and unquantifiable damages to ABS-CBN, and are unjustly enriching Defendant with

profits at ABS-CBN’s expense.

        72.    Defendant’s above-described illegal actions constitute counterfeiting and

infringement of the ABS-CBN Marks in violation of ABS-CBN’s rights under Section 32 of the

Lanham Act, 15 U.S.C. § 1114.

        73.    ABS-CBN has sustained irreparable harm, injury, and monetary damages caused

by Defendant’s conduct, and absent an entry of an injunction by this Court, ABS-CBN will

continue to suffer irreparable injury to its goodwill and business reputation as well as monetary

damages.

        74.    ABS-CBN is entitled to actual damages suffered, profits obtained by Defendant

attributed to his illegal conduct, and/or statutory damages for his counterfeiting and infringement

under Section 32 of the Lanham Act, 15 U.S.C. § 1117.

                                 VI. PRAYER FOR RELIEF

        75.    WHEREFORE, ABS-CBN prays that this Court enter judgment in its favor and

against Defendant as follows:

        A.     Declare that Defendant’s (1) modification, importation, offering to the public,

trafficking, sale, distribution, and/or possession of Pirate Equipment or Pirate Services, (2)



                                                16
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 17 of 19



unauthorized interception, reception, divulgence, and publication of ABS-CBN’s electronic

communications, and/or (3) assistance in the performance of such unauthorized actions, are

violations of 47 U.S.C. § 605 and Section 134.002 of the Texas Civil Practice and Remedies

Code, which incorporates Section 31.12 of the Texas Penal Code;

        B.     In accordance with 47 U.S.C. § 605(e)(3)(B)(i), order the impounding of any

devices and/or equipment that are the subject of statutory violations and, under 47 U.S.C. §

605(e)(3)(B)(i), enter a temporary, preliminary, and permanent injunction enjoining Defendant

and all persons in active concert or participation with him from: (1) manufacturing, modifying,

trafficking in, possessing, importing, advertising or promoting, distributing, selling, or offering

to sell illegal equipment or devices; (2) interfering with ABS-CBN’s proprietary rights; (3)

manufacturing, intercepting, receiving, divulging, publishing, or displaying ABS-CBN’s

entertainment content without prior written consent of ABS-CBN; and (4) acting in further

violation of the above-described statutes;

        C.     Enter temporary, preliminary, and permanent injunctions pursuant to 15 U.S.C. §

1116 and Federal Rule of Civil Procedure 65 enjoining Defendant, his agents, representatives,

servants, employees, and all those acting in concert or participation with them, from infringing,

counterfeiting, or diluting the ABS-CBN Marks; from using the ABS-CBN Marks, or any mark

or trade dress similar thereto, in connection with the sale of Pirate Equipment, Pirate Services, or

any other unauthorized goods; from using any logo, trade name or trademark or trade dress that

may be calculated to falsely advertise the Pirate Services, Pirate Equipment, or any other

devices, equipment, goods, or services of Defendant as being sponsored by, authorized by,

endorsed by, or in any way associated with ABS-CBN; from falsely representing themselves as

being connected with ABS-CBN, through sponsorship or association, or engaging in any act that



                                                17
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 18 of 19



is likely to falsely cause members of the trade or purchasing public to believe any devices,

equipment, goods, or services of Defendant, are in any way endorsed by, approved by, or

associated with ABS-CBN; from using any reproduction, counterfeit, infringement, copy, or

colorable imitation of the ABS-CBN Marks in connection with the publicity, promotion, sale, or

advertising of any devices, equipment, goods, or services sold by Defendant; from affixing,

applying, annexing or using in connection with the sale of any devices, equipment, goods, or

services, a false description or representation, including words or other symbols tending to

falsely describe or represent Defendant’s devices, equipment, goods, or services as being those

of ABS-CBN, or as being endorsed in any way by ABS-CBN, and from offering such devices,

equipment, goods, or services in commerce; and from otherwise unfairly competing with ABS-

CBN;

        D.     Award ABS-CBN statutory damages in the amount of $100,000.00 for each

violation of 47 U.S.C. § 605, plus an additional $100,000.00 for each violation pursuant to 47

U.S.C. § 605(e)(3)(C)(i)(II) and 47 U.S.C. § 605(e)(3)(C)(ii); alternatively, ABS-CBN requests

judgment for actual damages, plus damages equal to any profits attributable to Defendant’s

violations of 47 U.S.C. § 605, plus an additional $100,000.00 for each violation pursuant to 47

U.S.C. § 605(e)(3)(C)(i)(I) and 47 U.S.C. § 605(e)(3)(C)(ii);

        E.     Award ABS-CBN actual damages pursuant to Section 134.005(a)(1) of the Texas

Civil Practice and Remedies Code, which incorporates Section 31.12 of the Texas Penal Code,

and the additional $1,000 in statutory damages available to ABS-CBN under Section

134.005(a)(2) of the Texas Civil Practice and Remedies Code;

        F.     Award ABS-CBN statutory damages in the amount of two million dollars

($2,000,000.00) per each counterfeit trademark used and product sold pursuant to 15 U.S.C. §



                                               18
	  
       Case 3:19-cv-00397 Document 1 Filed on 12/05/19 in TXSD Page 19 of 19



1117, or, in the alternative, ABS-CBN requests judgment for actual damages plus damages equal

to any profits attributable to Defendant’s violations pursuant to 15 U.S.C. § 1117.

        G.     Award ABS-CBN punitive or trebled damages provided by statutory law;

        H.     Award ABS-CBN its costs, including reasonable attorneys’ fees, and prejudgment

and post judgement interest at the maximum rates allowed by law; and

        I.     Award any further relief as the Court may deem just and proper.


Dated: December 5, 2019
                                             Respectfully submitted,

                                             BY: s/Steven M. Abbott
                                                  Steven M. Abbott
                                                  State Bar No. 00797825
                                                  Federal I.D. No. 9027
                                             Attorney-in-charge for Plaintiffs
                                             ABS-CBN Corporation, ABS-CBN
.                                            Film Productions, Inc., and ABS-
                                             CBN International
                                             510 Bering Drive, Suite 300
                                             Houston, Texas 77057
                                             Telephone: (713) 467-1669
                                             Facsimile: (713) 467-4936
                                             E-mail: abbottsteven@hotmail.com




                                                19
	  
